PER CURIAM:
The appeal in this case arises from a lower court order granting the Defendant-Appellees’ Motion for Judgment on the Pleadings. The lower court’s action was based upon its interpretation of Montgomery County Rule of Civil Procedure 302(d), which requires that a responding party file its brief “within thirty (30) days of the filing and service of the moving party’s brief”. There is no dispute that the Appellants’ brief was filed one day later than thirty (30) days after the filing of the Appellees’ brief in support of their Motion, but within thirty (30) days of the service of the Appellees’ brief.
We must reverse the lower court’s order. An identical issue was presented in the recent case of Shapiro v. Albright, 287 Pa.Superior Ct. 414, 430 A.2d 672 (1981), wherein this Court rejected a similar action by the lower court in Montgomery County. Our holding in that case is directly on *90point to the issue involved in the instant case, and clearly requires that we reverse the order which granted judgment on the pleadings in favor of the Appellees.
Reversed and remanded for further proceedings in the lower court. This Court does not retain jurisdiction.